Smith, Justice, delivered the opinion of the Court: The bill in this case seeks to open and reinvestigate matters litigated in an action at law, between one of the defendants and the complainant, in the Circuit Court of La Salle, in which the complainant appeared and made defence. Upon an examination of the bill, no ground whatever is perceived for granting the relief sought, which is, to vacate the judgment at law. The complainant had a full opportunity to make his defence to the action, the matters of which were only cognizable in a court of law, and that should be considered final and conclusive, no fraud appearing in the obtaining of the judgment. The note of one of the defendants, which the complainant alleges he holds, may be prosecuted at law, and therefore is no ground on which the interposition of a court of equity should be sought. We can perceive no grounds whatever, upon which, on the known principles governing proceedings in equity, the relief sought could be allowed. The injunction was properly dissolved, and the bill dismissed. The judgment is affirmed, with costs. Judgment affirmed. Note. See Beams et al., v. Denham et al., Ante 58 ; Elston v. Blanchard, Post.